DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on October 1, 2021 in which claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (6,185,747).
Regarding claim 1, Hughes teaches, A glove (20, figures 1 and 2) comprising: a main glove body having an anterior side and a posterior side for receiving a hand there between (22 having 26 and 28 for receiving a hand there between, Col. 3 ln. 12-26, figures 1-3); and a plurality of friction pads bonded at selected locations on the anterior side, each of the plurality of friction pads is composed of a semi-rigid thermal resistance polymer to provide the wear surface and thermal barrier for the glove (“In accordance with a preferred embodiment of this invention the patches of wear-resistant, flexible material are preferably polyvinyl chloride. Other flexible, wear-resistant materials can be used for the patches 24, if desired. Moreover, the patches can be applied to the glove in various ways, so long as they make intimate engagement with the fibers of the shell 22 to be fixedly bonded or secured thereto, resistant to coming off. It is preferred, although not mandated, that the wear-resistant flexible material forming the patches 24 is applied to knitted or woven shell 22 in a flowable state, e.g., silk-screened, metal screened, etc., to the shell, whereupon some of the flowable material intimately engages the shell's fibers and some of the material gains ingress to the interstices between those fibers to be intimately bonded to the shell”, Col. 3 ln. 47-61, figures 1 and 3, therefore, a plurality of 24 bonded at selected locations on 26, each of the plurality of 24 is composed of a semi-rigid thermal resistance polymer to provide the wear surface and thermal barrier for 20).
Regarding claim 2, Hughes teaches, wherein the anterior side includes a distal palmar section, a proximal palmar section, a thumb sleeve, a plurality of finger sleeves, the plurality of friction pads includes a first set of pads bonded to the distal palmar section, a second set of pads bonded to the thumb sleeve and a third set of pads bonded to the plurality of finger sleeves (“The glove 20 includes a shell 22 and a group 24 of plural wear-resistant patches (to be described later). Before describing those patches, a brief description of the glove's shell 22 is in order. To that end as can be seen the glove's shell 22 is a knitted or woven body of a conventional shape. Thus, it includes a palmar side or face 26, a dorsal side or face 28, a plurality, e.g., four, finger pockets 30, 32, 34, and 36, a thumb pocket 38, and a gathered or expandible wrist band 40.”, Col. 3 ln. 12-19, “As mentioned earlier the palmar side of the knitted glove includes a group of plural wear resistant, flexible patches 24...Moreover, the patches can be applied to the glove in various ways, so long as they make intimate engagement with the fibers of the shell 22 to be fixedly bonded or secured thereto, resistant to coming off”, Col. 3 ln. 45-54, “the glove 20 shown herein there are four patches 24A, 24B, 24C and 24D in the palm region of the palmar side 26 of the shell 22, there are three patches 30A, 30B, and 30C on palmar side of the finger pocket 30, there are three patches 32A, 32B, and 32C on the palmar side of the finger pocket 32, there are three patches 34A, 34B, and 34C on the palmar side of the finger pocket 34, there are three patches 36A, 36B, and 36C on the palmar side of the finger pocket 36, and there are two patches 38A and 38B on the palmar side of the thumb pocket 38”, Col. 3-4 ln. 62-4, therefore,  26 includes a distal palmar section (section closer 30/32/34/36), a proximal palmar section (a section closer to 40), 38 and 30, 32, 34, and 36, figures 1 and 3),  therefore, the plurality of 24 includes 24C/24D (a first set) of 24 bonded to the distal palmar section (section closer 30/32/34/36), 38A/38B (a second set) of 24 bonded to 38 and 30A-C, 32A-C, 34A-C and 36A-C (a third set) of 24 bonded to 30, 32, 34, and 36, figures 1 and 3).

Regarding claim 3, Hughes teaches, wherein the plurality of finger sleeves includes a first finger sleeve, second finger sleeve, and a third finger sleeve, the third set of pads includes a plurality of first pads bonded to the first finger sleeve, a plurality of second pads bonded to the second finger sleeve and a plurality of third pads bonded to the third finger sleeve (“As mentioned earlier the palmar side of the knitted glove includes a group of plural wear resistant, flexible patches 24...Moreover, the patches can be applied to the glove in various ways, so long as they make intimate engagement with the fibers of the shell 22 to be fixedly bonded or secured thereto, resistant to coming off”, Col. 3 ln. 45-54, “there are three patches 30A, 30B, and 30C on palmar side of the finger pocket 30, there are three patches 32A, 32B, and 32C on the palmar side of the finger pocket 32, there are three patches 34A, 34B, and 34C on the palmar side of the finger pocket 34, there are three patches 36A, 36B, and 36C on the palmar side of the finger pocket 36”, Col. 3-4 ln. 62-4, therefore, 30, 32, 34, 36 includes 36 (a first finger sleeve), 34 (a second finger sleeve), and 32 (a third finger sleeve), 30A-C, 32A-C, 34A-C and 36A-C (the third set) of 24 includes 36A/36B/36B (a plurality of first pads) bonded to 36, 34A/34B/34B (a plurality of second pads) bonded to 34 and 32A/32B/32C (a plurality of third pads) bonded to 32, figures 1 and 3).

Regarding claim 4, Hughes teaches, wherein the surface area of plurality of first pads are smaller than the surface area of the plurality of second pads and the plurality of third pads, the surface area of the plurality of second pads are smaller than the surface area of the plurality of third pads (“In accordance with one preferred embodiment of this invention each of the patches is shaped, sized, and oriented to conform generally to the shape of the portion of the hand of the wearer over which it will be disposed when the glove is worn”, Col. 4 ln. 5-9, “The patches 36A, 36B, and 36C on palmar side of the finger pocket 36 are each somewhat regularly shaped members, e.g., rounded cornered rectangles, which conform generally to the shape of respective portions of the small finger. Moreover, the patches 36A-36C are located, oriented and spaced from one another form respective fold or crease lines 220 and 22P therebetween”, Col. 5 ln. 7-13, “the patches 34A, 34B, and 34C on palmar side of the finger pocket 34 are each somewhat regularly shaped members, e.g., rounded cornered rectangles, which conform generally to the shape of respective portions of the ring finger. Moreover, the patches 34A-34C are located, oriented and spaced from one another form respective fold or crease lines 22L and 22M therebetween”, Col. 4 ln. 58-64, “The patches 32A, 32B, and 32C on palmar side of the finger pocket 32 are each somewhat regularly shaped members, e.g., rounded cornered rectangles, which conform generally to the shape of respective portions of the middle finger. Moreover, the patches 32A-32C are located, oriented and spaced from one another form respective fold or crease lines 22H and 221 therebetween”, Col. 4 ln. 42-48, therefore, the surface area of 36A/36B/36B (the plurality of first pads) are smaller than the surface area of 34A/34B/34B (the plurality of second pads) and 32A/32B/32C (the plurality of third pads), the surface area 34A/34B/34B (the plurality of second pads) are smaller than the surface area of 32A/32B/32C (the plurality of third pads), figure 1, here since each pad on each respective finger sleeve conforms to the shape of respective portions of the small finger, ring finger and middle finger, and are located, oriented and spaced from one another form respective fold or crease lines of the small finger, ring finger and middle finger, it would be expected that the surface area of the pads on the little finger would be smaller than the surface area of the pads on the ring finger and the middle finger, and the surface area of the pads on the ring finger are smaller than the surface area of pads on the ring finger).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. 2009/0139007 by Bevier discloses a plurality of friction pads bonded to the palm, finger sleeves and thumb sleeve bonded to the anterior side of the glove, the pads being a semi-rigid thermal resistance polymer.
2. 2020/0077723 by Hyland discloses a plurality of friction pads bonded to the palm, finger sleeves and thumb sleeve on the anterior side of the glove.
3. 2016/0066635 by Gellis discloses a plurality of friction pads bonded to the palm, finger sleeves and thumb sleeve bonded to the anterior side of the glove, the pads being a semi-rigid thermal resistance polymer.
4. 2015/0320126 by Wegner disclose a plurality of friction pads bonded to the palm, finger sleeves and thumb sleeve bonded to the anterior side of the glove, the pads being a semi-rigid thermal resistance polymer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732